Citation Nr: 0434029	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hepatitis



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to May 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  While the veteran 
initially requested a Board hearing, he subsequently canceled 
that request.    


FINDING OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.  


CONCLUSION OF LAW

Service connection for hepatitis is not warranted. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
December 2000 (prior to the rating appealed) did not 
specifically cite the VCAA, but informed the veteran of what 
type of evidence was needed to establish entitlement to the 
benefit sought.  An August 2003 letter informed the veteran 
of his and VA's responsibilities concerning claims 
development and explained what the evidence would have to 
show to substantiate the claim. The initial rating decision 
in December 2001 and the September 2002 statement of the case 
(SOC) notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Also, regarding notice content, while the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, a May 2001 letter asked the veteran 
to submit more information concerning treatment for hepatitis 
and the August 2003 asked him to identify or submit any other 
evidence or information to support his claim.  Taken 
together, this was equivalent to advising him to submit 
everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any VA or 
private medical evidence that would support his claim.  The 
veteran submitted a treatment record from Folsom state 
prison.  However, he has not identified any additional 
evidence pertinent to his claim.  

The veteran did make a request for a copy of all rules and 
regulations pertinent to VA claims and appeals.  The RO 
provided him with the regulations pertinent to his service 
connection claim in the September 2002 SOC.  

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 
38 C.F.R. § 3.159(c)(4).  Here, while there is evidence of 
current hepatitis, there is no objective evidence that 
hepatitis was contracted in service or that the veteran's 
current health condition is a result of hepatitis contracted 
in service.  Hence, an examination is not necessary.   

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service records reflect that his military 
occupation was cook/food handler.  Service medical records 
contain a progress note from March 1973 indicating the 
veteran was brought in to be examined for possible hepatitis 
(the record shows that he had been found to be taking illicit 
drugs intravenously).  A blood test did not show any positive 
findings for hepatitis and there were no physical signs of 
the illness noted.  Lab tests dated later that month showed 
CBC, transaminase, bilirubin and urinalysis all within normal 
limits.  No signs of hepatitis or other liver dysfunction 
were noted.  The April 1973 separation examination did not 
show any signs of hepatitis or any other health condition.  
On his report of medical history at separation the veteran 
checked, "No" when asked whether he currently had, or had 
ever had, hepatitis.     

In his September 2000 claim, the veteran indicated that he 
became addicted to methamphetamines via injection shortly 
after entering service and that hepatitis was diagnosed by 
medical staff at Fort Dix before his service separation.  He 
stated that his continued drug abuse and his contracting of 
hepatitis stemmed from being introduced to drug use after 
entering service.

A December 2000 Folsom state prison physician's progress note 
showed an assessment of Passive Hepatitis C with a negative 
PCR.

In his July 2003 Form 9 the veteran indicated that he was 
denied treatment for hepatitis at Fort Dix before discharge 
even though he specifically requested it.  He stated he 
believed the medical staff at Fort Dix had a sworn duty to 
provide this treatment since he was still a member of the 
U.S. military.
A September 2004 statement from the veteran's representative 
indicates the veteran served as a cook and that hepatitis was 
diagnosed prior to service discharge.      

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Service medical records contain no documentation of any 
medical findings from Fort Dix and do not show any abnormal 
blood tests or physical signs of hepatitis (notwithstanding 
the allegation of the veteran's representative).  They do 
show that although he was evaluated for possible hepatitis 
(apparently because of his intravenous drug use and his food 
handler military occupation) while serving in Germany, 
diagnostic studies revealed no pertinent abnormalities.  
Service records reveal no other risk factors for hepatitis.  
(Notably, regarding the veteran's contentions, if he was 
shown to have hepatitis contracted as a result of drug abuse, 
compensation for such disability would be prohibited by law.  
See 38 U.S.C.A. § 1110.)  

The first medical clear evidence of hepatitis exposure does 
not appear until December 2000 when the veteran was found to 
have "passive" hepatitis.  There is no medical evidence 
showing a nexus between hepatitis diagnosed in 2000 and any 
event, injury, or disease in service.  The only evidence 
purporting to show hepatitis during service, or a connection 
between service and current hepatitis is found in statements 
from the veteran himself.  Because he is a layperson, his 
statements are not competent evidence as to medical diagnosis 
or medical nexus.  The United States Court of Appeals for 
Veterans Claims has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   
In summary, there is no competent evidence of record to 
support a finding that the veteran was exposed to or 
contracted hepatitis in service (other than possibly based on 
drug abuse), nor is there any medical evidence relating any 
current hepatitis to service.  As the law specifically 
prohibits compensation for disability due to drug abuse, and 
the preponderance of the evidence is against a finding that 
the veteran's hepatitis may in any other way be related to 
service, the claim must be denied.  


ORDER

Service connection for hepatitis is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



